In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Kings County (Grosvenor, J.), dated December 19, 2003, which, after a hearing, directed him to remove barriers erected in the subject apartment in Brooklyn, and prohibited him from residing there.
Ordered that the order is affirmed, without costs or disbursements.
It was a provident exercise of discretion for the Family Court to bar the petitioner from residing in the subject apartment in Brooklyn in order “to stop the violence, end the family disruption and obtain protection,” the stated purposes of a family offense proceeding (see Family Ct Act § 812 [2] [b]). Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.